Filed 10/1/14 In re S.M. CA2/1

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re S.M., a Person Coming Under the                                B252284
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. GJ28606)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

S.M.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Robin
Miller Sloan, Judge. Affirmed with directions.
         Tonja R. Torres, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews and Rama
R. Maline, Deputy Attorneys General, for Plaintiff and Respondent.
                                ___________________________________
         On November 25, 2012, appellant S.M. and five other girls entered a Nordstrom
Rack store in West Covina carrying large, empty handbags. Nordstrom Rack loss
prevention employee Steven Douros watched them enter on the store’s closed-circuit
television and instructed employee Steven Gibson to station himself at the store entrance.
Douros witnessed appellant and two of her companions enter the Nordstrom shoe
department on the second floor, take pairs of shoes, and conceal them in their handbags.
Appellant and her companions then met the other members of the group and exited the
store without paying for the items. Gibson followed them.
         Outside, Douros and Gibson confronted appellant and her companions and
identified themselves as loss prevention officers. When Gibson attempted to detain
appellant, she flailed and pushed him, but he tackled her and took the bag she was
holding. Appellant’s companions also resisted by swinging their bags to hit Gibson.
When Douros attempted to help Gibson restrain appellant, she bit, kicked, and punched
him. Douros and Gibson ultimately handcuffed appellant, took her to the loss prevention
office, and called the police.
         Appellant was found to be described under section 602 of the Welfare and
Institutions Code in that she had committed second degree robbery (Pen. Code, § 211),
misdemeanor petty theft (Pen. Code, § 484, subd. (a)), and misdemeanor battery (Pen.
Code, § 242). She was assessed $120 in court fees and ordered to complete 10 days of
Juvenile Alternative Work Service. She timely appealed.
         Appellant contends the court’s finding as to petty theft must be reversed because
petty theft is a lesser included offense of robbery. Respondent concedes the point and we
agree.
         Appellant was found to have committed both second degree robbery and petty
theft. Petty theft is a lesser included offense of robbery. (People v. Ortega (1998) 19
Cal. 4th 686, 694.) “[M]ultiple convictions may not be based on necessarily included
offenses.” (People v. Pearson (1986) 42 Cal. 3d 351, 355, citations omitted.) Thus,
appellant cannot be found to have committed both felony robbery and petty theft arising
from the same act.

                                              2
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to reverse its true finding as
to count two, petty theft.
       NOT TO BE PUBLISHED.




                                                         CHANEY, Acting P. J.


We concur:




              JOHNSON, J.




              MILLER, J.*




       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             3